Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered. 

Response to Amendment
Applicant’s submission filed 03/25/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-12 are currently pending. 

Response to Arguments
With regard to 103 rejection:
Applicant’s remaining arguments with respect to Claims 1-12 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.  Applicant has amended Claims 1 & 12 to add features not previously examined. Applicant has added the feature of “a piezoelectric actuator of the gas transportation actuator is enabled, gas is inhaled from at least one inlet into the gas transportation actuator to form a gas flow to guide an amount of gas to the gas sensor through an outlet channel of the gas transportation actuator,” which requires additional search and consideration.
Applicant’s arguments and amendments with regard to Claims 1-12 have been considered in light of Locke, Chen and Consadori.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 & 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Locke (US 20130209278; “Locke”) in further view of Chen (US 20160076530; “Chen”) and in further view of Consadori (US 5526280: “Consadori”).


Claim 1.  VOC (volatile organic compound) detecting and warning method [0073:  The electrochemical detection system detects the presence of a target gas, for example, a Volatile Organic Compound ("VOC"), in the fluid that is evacuated from the load 38], comprising steps of: (a) providing an actuating-and-sensing module [0037:  The disc pump 10 includes an actuator 40 coupled to a cylindrical wall 11 of the disc pump 10 by an isolator 30] & [0038: the isolator 30 is formed from a flexible printed circuit material that includes sensors of an electrochemical detection system], wherein the actuating (40) and-sensing module (30 with sensor  electrodes 61, 63 & 66) [0037-0038], comprises a gas transportation actuator (40) [0037:  The disc pump 10 includes an actuator 40 coupled to a cylindrical wall 11 of the disc pump 10 by an isolator 30], a gas sensor (30 with sensor  electrodes 61, 63 & 66) [0038: the isolator 30 is formed from a flexible printed circuit material that includes sensors of an electrochemical detection system], a microprocessor (56) [0092 processor is a microprocessor] & [0089: The disc pump system 10 also includes a controller or processor 56], a transmission module (90)[0091:  such as RF transceiver 70, to communicate the measured data to a user by, for example, transmitting the measured data to a system having a user interface] and a carrier (28)[0037:  the disc pump 10 is mounted to a substrate 28, such as a printed circuit board], and the gas transportation actuator (40), the gas sensor (30 with sensor  electrodes 61, 63 & 66), the microprocessor (56) [0092] and the transmission module (90) are disposed [0037: the disc pump 10 is mounted to a substrate 28, such as a printed circuit board] on the carrier (28); (b) performing a gas-guiding and monitoring operation [0037], wherein a piezoelectric actuator [0043:  the interior plate 15 is formed of piezoelectric material that exhibits strain in response to an applied electrical signal, i.e., the active interior plate] of the gas transportation actuator (40) is enabled [0076], gas is inhaled from at least one inlet (31) into the gas transportation actuator (40) to form a gas flow and to guide an amount of gas to the gas sensor through an outlet channel (37) [0045:  In one preferred embodiment, the aperture 27 contains end valve 29 which regulates the flow of fluid in one direction as indicated by the arrows so that end valve 29 functions as an outlet valve for the disc pump 10] of the gas transportation actuator (40) (40)[0076:  In the pump of FIGS. 1 and 2, the actuator aperture 31 and outlet aperture 27 are arranged to cause fluid moving through the pump to follow a circuitous path, thereby creating an amperometric, thin layer geometrical alignment of the electrodes. In the embodiment of FIG. 1, fluid entering the disc pump 10 flows through the actuator aperture 31 at some distance from the center of the disc pump 10, such as at a location that is coincident with the peripheral pressure anti-node of the disc pump 10. The fluid flows over the working electrode 61, reference electrode 66, and auxiliary electrode 63 to facilitate the operation of the electrochemical detection system], and the gas sensor (61 & 63) monitors a volatile organic compound [0073:  The electrochemical detection system detects the presence of a target gas, for example, a Volatile Organic Compound ("VOC"), in the fluid that is evacuated from the load 38. Detection of the target gas may be useful for a number of reasons] of the amount of the gas in each monitoring time interval and obtains each monitored value corresponding thereto [0091:  Data gathered by the electrochemical detection system 50 be stored chronologically, so that the concentration of a particular VOC, for example, can be analyzed over a period of time].
Locke does not explicitly disclose:
1) miniature actuating-and-sensing module is miniature.  
2) performing a calculating operation, wherein a plurality of the monitoring time intervals are a time unit, and the monitored values are added up during the time unit to obtain at least one exposure value by the at least one microprocessor; and (d) performing a comparing and warning operation, wherein the at least one exposure value is compared with at least one exposure threshold value by the at least one microprocessor, wherein if the at least one exposure value is larger than the at least one exposure threshold value, the by the at least one transmission module of the at least one miniature actuating-and- sensing module issues at least one emergency call, thereby providing at least one protective measure to a user.

With regard to 1) Chen teaches a gas detection systems with an actuating and sensing module (Fig. 1: module 1a) is miniature [0041:   the miniature gas transportation module 1A].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Chen’s miniature scaling of a gas detecting actuating and sensing module as a scale for producing Locke’s  a gas detecting actuating and sensing module because a reducing the scale to a  small volume and small thickness allows the device to be portable and applied to space constrained  equipment [Chen 0047].

With regard to 2) Consadori teaches a gas detection system for detecting CO in the concentration range and duration thereof which are of interest to human safety [Col. 1 lines 40-65].  Consadori further teaches the gas sensor (Fig. 1: gas detection system) monitors a volatile organic compound of the amount of the gas [Col. 10 lines 19-42:  Integration occurs in a 90 minute sliding window, where the window contains the last 60 CO concentration readings] in each monitoring time interval (per 90 sec time interval) [Col. 10 lines 19-42:  in a 90 minute sliding window, where the window contains the last 60 CO concentration readings] and obtains each monitored value [Col. 10 lines 19-42: 60 CO concentration readings] corresponding thereto performing a calculating operation [Col. 10 lines 19-42:  Integration occurs in a 90 minute sliding window], wherein a plurality of the monitoring time intervals are a time unit  (90 minute time interval)[Col. 10 lines 19-42:  Integration occurs in a 90 minute sliding window, where the window contains the last 60 CO concentration readings. Readings older than 90 minutes are subtracted from the sum of the last 60 concentration values, and the newly read concentration value is added to the sum of the last 60 concentration values] monitors values during the time unit [Col. 10 lines 19-42:  If CO levels that are above the lower calibration limit are encountered, microprocessor IC1 will calculate the exposure level and maintain a total exposure record over the last 60 CO concentration readings… An audible alarm by speaker S1 occurs when the sum of the last 60 CO concentration level readings exceeds a predetermined sum which approximates a 10% COHb level in a theoretical person's blood who had been breathing a predetermined concentration of CO over a predetermined amount of time] are added up to obtain an exposure value by the microprocessor (Fig. 1: microprocessor 10) [Col. 5 lines 23-50:  A sum is taken over the concentration levels in the concentration memory array. The sum over the array corresponds to a gas exposure over a period of time. If the sum of the concentration level memory array is indicative of an imminent toxic concentration of the identified gas, both an audible alarm and a visual indicator will be exhibited by the inventive gas detection system. The measured and stored level of concentration of the identified gas is visually displayed, preferable using a three-color LED, where red and green sequential color patterns are indicative of the detected concentration level of the identified gas]; and (d) performing a comparing and warning operation, wherein  the (Fig. 1: microprocessor 10) [Col. 10 lines 19-42:  An audible alarm by speaker S1 occurs when the sum of the last 60 CO concentration level readings exceeds a predetermined sum which approximates a 10% COHb level in a theoretical person's blood who had been breathing a predetermined concentration of CO over a predetermined amount of time], wherein if the exposure[Col. 10 lines 30-42:   Visual display LED2 performs the function of a display means. As intended herein, the display means may be any device which enables the operating personnel to observe the concentration levels and exposure values calculated by the microprocessor. Thus, the display means may be a device such as a cathode ray tube, an LCD display, a chart recorder, or any other device performing a similar function. In the preferred mode, the display means is a low cost three color LED, such as that depicted by LED2 in FIG. 2A], thereby providing a user with a protective measure to the user [Col. 3 lines 15-22:   Gas detectors systems whose purpose is to protect against human hazards have their goal to keep the level of CO that is inhaled by human to a safe amount. Inhaled CO becomes COHb in the blood of an inhaling human. COHb in the blood is a function of both CO concentration and inhaling over time].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Consadori’s method of processing VOC exposures to determine an exposure threshold and notify a user of the exposure and use the microprocessor and programming with Locke’s VOC detections because summing up the exposures improves the accuracy in obtaining a monitored hazardous exposure threshold level by providing values of sustained exposure over transient exposures [Consadori Col. 3 lines 15-30].

Claim 2. Dependent on the VOC detecting and warning method according to claim 1.  
Locke does not explicitly disclose:
the VOC detecting and warning method in the step further BIRCH, STEWART, KOLASCH & BIRCH, LLPallowing the miniature actuating-and-sensing module to issue the emergency call if the monitored value is larger than an exposure threshold value during the monitoring time interval. 

Consadori teaches a gas detection system for detecting CO in the concentration range and duration thereof which are of interest to human safety [Col. 1 lines 40-65].  Consadori further teaches the miniature actuating-and-sensing module (Fig. 1) to issue the emergency call if the monitored value is larger than an exposure threshold value during the monitoring time interval  [Col. 10 lines 19-42:  An audible alarm by speaker S1 occurs when the sum of the last 60 CO concentration level readings exceeds a predetermined sum which approximates a 10% COHb level in a theoretical person's blood who had been breathing a predetermined concentration of CO over a predetermined amount of time] and [Col. 10 lines 30-42:   Visual display LED2 performs the function of a display means. As intended herein, the display means may be any device which enables the operating personnel to observe the concentration levels and exposure values calculated by the microprocessor. Thus, the display means may be a device such as a cathode ray tube, an LCD display, a chart recorder, or any other device performing a similar function. In the preferred mode, the display means is a low cost three color LED, such as that depicted by LED2 in FIG. 2A].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Consadori’s  processing of VOC measurement signals and exposure thresholding to provide emergency notification of exceeded VOC thresholds with Locke’s VOC measurements and monitoring because thresholding and notification effectively balances the need to alarm or warn as to the presence of dangerous levels of CO, while also preventing false warnings and alarms [Consadori Col. 1 lines 35-40].

Claim 3. Dependent on the VOC detecting and warning method according to claim 1.  Locke further discloses the microprocessor [0092] processes and converts information of the monitored values into an output data [0092] and controls the actuation [0089: the processor 56 is adapted to communicate with the driver 58. The driver 58 is functional to receive a control signal 62 from the processor 56. The driver 58 generates a drive signal 64 that energizes the actuator 40 in the first disc pump 10] of the gas transportation actuator (40), wherein the transmission module (74) [0093: wireless signals 72 and 74 transmitted from and received by the RF transceiver 70] transmits the output data [0091: he electrochemical detection system 50 is coupled to the processor 56. Data gathered by the electrochemical detection system 50 be stored chronologically, so that the concentration of a particular VOC, for example, can be analyzed over a period of time. As such, the processor 56 may be coupled to an output, such as RF transceiver 70, to communicate the measured data to a user by, for example, transmitting the measured data to a system having a user interface. Alternatively, the disc pump system 100 may include a user interface to display the measured data to the user], which is processed and converted [0092] by the microprocessor [0092], to a connection device, so that the connection device displays [0095:  the disc pump system 100 includes a user interface for displaying information to a user], stores and transmits information of the output data [0093:   Regarding the more specific uses, the RF transceiver 70 may send the signals 72 to a computing device that stores a database of pressure readings for reference by a medical professional. The computing device may be a computer, mobile device, or medical equipment device that may perform processing locally or further communicate the information to a central or remote computer for processing of the information and data].

Claims 4-7.   Dependent on the VOC detecting and warning method according to claim 1.  Locke further discloses the VOC detecting is a portable electronic device [0009 portable medical devices] where the wireless transmission module (70) is at least one selected from the group consisting of a Wi-Fi transmission module, a Bluetooth transmission module, a radio frequency identification transmission module and a near field communication transmission module [0093:  The RF transceiver 70 may utilize Bluetooth, WiFi, WiMAX, or other communications standards or proprietary communications systems. Regarding the more specific uses, the RF transceiver 70 may send the signals 72 to a computing device that stores a database of pressure readings for reference by a medical professional]  BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/191,792Docket No.: 5852-0240PUS1wherein the connection device is a display device [0095] having a wired [0093:  by the RF transceiver 70. Generally, the disc pump system 100 may utilize a communications interface that comprises RF transceiver 70, infrared, or other wired or wireless signals to communicate with one or more external devices. The RF transceiver 70 may utilize Bluetooth, WiFi, WiMAX, or other communications standards or proprietary communications systems] transmission module (70), and the display device [0095] is used to display an image for notification [0095:  includes a user interface for displaying information to a user. The user interface may include a display, audio interface, or tactile interface for providing information, data, or signals to a user. For example, a miniature LED screen may display the pressure being applied by the disc pump system 100 or the concentration of a VOC in the fluid passing through the disc pump 10]. Reply dated March 25, 2022 

Locke does not explicitly disclose:
the connection device is a display device having a wired transmission module, and the display device is used to perform a protective measure that displays an image for notification.

Consadori teaches a gas detection system for detecting CO in the concentration range and duration thereof which are of interest to human safety [Col. 1 lines 40-65].  Consadori further teaches a microprocessor (Fig. 1: microprocessor 10) lines 19-42] is connected to the connection device (Fig. 1: 20 display and 22 alarm) a protective measure that displays an image for notification [Col. 10 lines 19-42 buzzer and displays].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Consadori’s microcomputer and connection devices to transmit the signal data store and process the data for evaluation and perform protective measures of notification as elements and a method for processing Richter’s VOC detection because summing up the exposures to obtain a monitoring of a hazardous exposure threshold level [Consadori Col. 3 lines 15-30].

Claim 9.  Dependent on the VOC detecting and warning method according to claim 6. Locke further discloses the wireless transmission module (70) is at least one selected from the group consisting of a Wi-Fi transmission module, a Bluetooth transmission module, a radio frequency identification transmission module and a near field communication transmission module (70) [0093:  by the RF transceiver 70. Generally, the disc pump system 100 may utilize a communications interface that comprises RF transceiver 70, infrared, or other wired or wireless signals to communicate with one or more external devices. The RF transceiver 70 may utilize Bluetooth, WiFi, WiMAX, or other communications standards or proprietary communications systems].

Claim 10. Dependent on the VOC detecting and warning method according to claim 1.  Locke further discloses the gas transportation actuator (40) comprises: a gas inlet plate (14 & 15) having the at least one inlet (31), at least one convergence channel (16) and a central cavity (16) defining a convergence chamber (16), wherein the at least one inlet (31) allows the gas to flow in [0045:  the disc pump 10 further comprises at least one aperture extending from the cavity 16 to the outside of the disc pump 10, wherein the at least one aperture contains a valve to control the flow of fluid through the aperture. Although the aperture may be located at any position in the cavity 16 where the actuator 40 generates a pressure differential as described below in more detail, one embodiment of the disc pump 10 shown in FIGS. 2A-2B comprises an outlet aperture 27], and wherein the convergence channel (16) is spatially corresponding to the inlet (31) and guides the gas flowing in the inlet (31) to the convergence chamber (16) [0045:  In one preferred embodiment, the aperture 27 contains end valve 29 which regulates the flow of fluid in one direction as indicated by the arrows so that end valve 29 functions as an outlet valve for the disc pump 10].

Locke does not explicitly disclose:  
a separate gas inlet plate from a resonance plate where the resonance plate having a central aperture  and a movable part, wherein the central aperture is spatially corresponding to the convergence chamber and the movable part surrounds the central aperture; and the piezoelectric actuator aligned with the resonance plate, BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/191,792Docket No.: 5852-0240PUS1 Reply dated March 25, 2022Page 5 of 11 Reply to Office Action of January 12, 2022wherein a gap is formed between the resonance plate and the piezoelectric actuator to define a first chamber, so that the gas flowing in the at least one inlet of the gas inlet plate is converged to the central cavity along the at least one convergence channel and flows into the first chamber through the central aperture of the resonance plate when the piezoelectric actuator is enabled, whereby the gas is further transported through a resonance between the piezoelectric actuator and the movable part of the resonance plate.  

Chen teaches a micro-gas pressure driving device. The micro-gas pressure driving device includes a miniature gas transportation module.  Chen further teaches a separate gas inlet plate (Fig. 5: 12)  from a resonance plate (Fig. 5: 13 & 130) and where the overall  gas transportation actuator (Fig. 5: 1a)  comprises: a resonance plate (Fig. 5: 13 & 130) having a central aperture (Fig. 5: 130) and a movable part (Fig. 5: 13), wherein the central aperture (Fig. 5: 130) is spatially corresponding [0034  at least one convergence channel 123 of the convergence plate 12, transferred through the central aperture 130 of the resonance membrane 13] to the convergence chamber (Fig. 5: 123) and the movable part (Fig. 5: 13) surrounds (Fig. 1b: 130 surrounded by 13 resonance membrane) the central aperture (Fig. 5: 130); and a piezoelectric actuator (Figs. 1 & 5: overall 14 with components 140-143) aligned (Fig. 1: 14 actuator lines up with resonance plate 13) with the resonance plate (Figs. 1& 5: 13 & 130), wherein a gap (Fig. 5: gap area of first chamber 131) is formed between the resonance plate (Fig. 5: 13 & 130) and the piezoelectric actuator (Figs. 1 & 5: overall 14 with components 140-143) to define a first chamber (Fig. 5: 131), so that the gas flowing in the at least one inlet (Fig. 5: 120) of the gas inlet plate (Fig. 5: 12) is converged [0034 consequently, the gas is fed into the at least one inlet 120 of the convergence plate 12. The gas is sequentially converged to the central opening 124 through the at least one convergence channel 123 of the convergence plate 12] to the central cavity (Fig. 5: 124) along the at least one convergence channel (Fig. 5: 123) and flows [0034] into the first chamber (Fig. 5: 131) through the central aperture (Fig. 5: 130) of the resonance plate (Fig. 5: 13 & 130) when the piezoelectric actuator (Fig. 5: 140-143) is enabled, whereby the gas is further transported through a resonance between the piezoelectric actuator (Figs. 1 & 5: overall 14 with components 140-143) and the movable part  (Fig. 5: 13) of the resonance plate (Fig. 5: 13 & 130) [0035 As the piezoelectric actuator 14 is actuated, the resonance of the resonance membrane 13 occur.  Consequently, the resonance membrane 13 is also vibrated along the vertical direction in the reciprocating manner. As shown in FIG. 5C, the resonance membrane 13 is vibrated downwardly and contacted with the upper portion 140c of the suspension plate 140 of the piezoelectric actuator 14. Due to the deformation of the resonance membrane 13, the volume of the first chamber 131 is shrunken and the middle communication space of the first chamber 131 is closed. Under this circumstance, the gas is pushed toward peripheral regions of the first chamber 131. Consequently, the gas is transferred downwardly through the vacant space 145 of the piezoelectric actuator 14]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Chen’s micro-gas pressure transportation module with Locke’s gas-sensor because the transportation module improves the efficiency of transporting a gas by facilitating the gas to flow at a high speed while also achieving silent efficacy and provides a space efficient portability applied to space constrained equipment [Chen 0047].

Claim 11.  Dependent on the VOC detecting and warning method according to claim 10.  Locke further discloses the piezoelectric actuator (15) comprises: a suspension plate (14) having a first surface (14 top surface) and a second surface (14 bottom surface), wherein the suspension plate (14) is permitted to undergo a bending vibration [0043: When the active interior plate 15 is excited by an electrical current, the active interior plate 15 expands and contracts in a radial direction relative to a longitudinal axis of the cavity 16, causing the interior plates 14, 15 to bend]; an outer frame (28) arranged around the suspension plate (14); at least one bracket (30) connected between the suspension plate (14)[0041:  The disc pump 10 further comprises a pair of disc-shaped interior plates 14, 15 supported within the disc pump 10 by a ring-shaped isolator 30] and the outer frame (28) for elastically supporting [0037:  The isolator 30 comprises a flexible material. In one embodiment, the flexible material is a flexible, printed circuit material that forms a ring-shaped isolator 30 about the periphery of the actuator 40. In another embodiment the isolator 30 may be a disc-shaped isolator that extends across a larger portion of the surface of the actuator 40] the suspension plate (14); and a piezoelectric plate (15), wherein a length of a side of the piezoelectric plate (15) is smaller than (Fig. 1:  sideview 15 is shorter than 14) of a side of the suspension plate (14 Fig. 1 sideview), and the piezoelectric plate (15) is attached on the first surface (15 attached to top surface of 14) of the suspension plate (14)[0043], wherein when a voltage is applied [0043] to the piezoelectric plate (15), the suspension plate (14) is driven to undergo the bending vibration [0043:  When the active interior plate 15 is excited by an electrical current, the active interior plate 15 expands and contracts in a radial direction relative to a longitudinal axis of the cavity 16, causing the interior plates 14, 15 to bend, thereby inducing an axial deflection of the end walls 22 in a direction substantially perpendicular to the end walls 22].

Claim 12.  Locke discloses A VOC (volatile organic compound) detecting and warning method [0073:  The electrochemical detection system detects the presence of a target gas, for example, a Volatile Organic Compound ("VOC"), in the fluid that is evacuated from the load 38], comprising steps of: (a) providing at least one actuating (40)-and-sensing module (30 with sensor  electrodes 61, 63 & 66) [0037:  The disc pump 10 includes an actuator 40 coupled to a cylindrical wall 11 of the disc pump 10 by an isolator 30] & [0038: the isolator 30 is formed from a flexible printed circuit material that includes sensors of an electrochemical detection system], wherein the miniature actuating (40)-and-sensing (30 with sensor  electrodes 61, 63 & 66) module [0037:  The disc pump 10 includes an actuator 40 coupled to a cylindrical wall 11 of the disc pump 10 by an isolator 30] & [0038: the isolator 30 is formed from a flexible printed circuit material that includes sensors of an electrochemical detection system] comprises at least one gas transportation actuator (40) [0037:  The disc pump 10 includes an actuator 40 coupled to a cylindrical wall 11 of the disc pump 10 by an isolator 30] at least one gas BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/191,792Docket No.: 5852-0240PUS1 Reply dated March 25, 2022sensor (30 with sensor  electrodes 61, 63 & 66) [0038: the isolator 30 is formed from a flexible printed circuit material that includes sensors of an electrochemical detection system], at least one microprocessor (56) [0089: The disc pump system 10 also includes a controller or processor 56] at least one transmission module (90) [0091:  such as RF transceiver 70, to communicate the measured data to a user by, for example, transmitting the measured data to a system having a user interface] and at least one carrier (substrate 28), and the at least one gas transportation actuator (40)[0037-0038], the at least one gas sensor (30 with sensor  electrodes 61, 63 & 66), the at least one microprocessor (56) and the at least one transmission module (90) are disposed [0037: the disc pump 10 is mounted to a substrate 28, such as a printed circuit board] on the at least one carrier (28); (b) performing a gas-guiding and monitoring operation [0037], wherein at least one piezoelectric actuator [0043:  the interior plate 15 is formed of piezoelectric material that exhibits strain in response to an applied electrical signal, i.e., the active interior plate] of the at least one gas transportation actuator [0043:  The interior plates 14, 15 of the disc pump 10 together form then actuator 40 that is operatively associated with the central portion of the end wall 22, which forms the internal surfaces of the cavity 16] is enabled [0076], gas is inhaled from at least one inlet (31) into the gas transportation actuator (40) to form a gas flow and to guide at least one amount of gas to the at least one gas sensor (61 & 63) through at least one outlet channel (37) [0045:  In one preferred embodiment, the aperture 27 contains end valve 29 which regulates the flow of fluid in one direction as indicated by the arrows so that end valve 29 functions as an outlet valve for the disc pump 10] of the at least one gas transportation actuator (40)[0076:  In the pump of FIGS. 1 and 2, the actuator aperture 31 and outlet aperture 27 are arranged to cause fluid moving through the pump to follow a circuitous path, thereby creating an amperometric, thin layer geometrical alignment of the electrodes. In the embodiment of FIG. 1, fluid entering the disc pump 10 flows through the actuator aperture 31 at some distance from the center of the disc pump 10, such as at a location that is coincident with the peripheral pressure anti-node of the disc pump 10. The fluid flows over the working electrode 61, reference electrode 66, and auxiliary electrode 63 to facilitate the operation of the electrochemical detection system], and the at least one gas sensor (61 & 63) monitors at least one volatile organic compound [0073:  The electrochemical detection system detects the presence of a target gas, for example, a Volatile Organic Compound ("VOC"), in the fluid that is evacuated from the load 38. Detection of the target gas may be useful for a number of reasons] of the amount of the gas in each monitoring time interval and obtains at least one monitored value corresponding thereto [0091:  Data gathered by the electrochemical detection system 50 be stored chronologically, so that the concentration of a particular VOC, for example, can be analyzed over a period of time].
Locke does not explicitly disclose:
1) miniature actuating-and-sensing module is miniature.  
2) performing a calculating operation, wherein a plurality of the monitoring time intervals are a time unit, and the monitored values are added up during the time unit to obtain at least one exposure value by the at least one microprocessor; and (d) performing a comparing and warning operation, wherein the at least one exposure value is compared with at least one exposure threshold value by the at least one microprocessor, wherein if the at least one exposure value is larger than the at least one exposure threshold value, the by the at least one transmission module of the at least one miniature actuating-and- sensing module issues at least one emergency call, thereby providing at least one protective measure to a user.
With regard to 1) Chen teaches a gas detection systems with an actuating and sensing module (Fig. 1: module 1a) is miniature [0041:   the miniature gas transportation module 1A].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Chen’s miniature scaling of a gas detecting actuating and sensing module as a scale for producing Locke’s  a gas detecting actuating and sensing module because a reducing the scale to a  small volume and small thickness allows the device to be portable and applied to space constrained  equipment [Chen 0047].

With regard to 2) Consadori teaches a gas detection system for detecting CO in the concentration range and duration thereof which are of interest to human safety [Col. 1 lines 40-65].  Consadori further teaches the gas sensor (Fig. 1: gas detection system) monitors a volatile organic compound of the amount of the gas [Col. 10 lines 19-42:  Integration occurs in a 90 minute sliding window, where the window contains the last 60 CO concentration readings] in each monitoring time interval (per 90 sec time interval) [Col. 10 lines 19-42:  in a 90 minute sliding window, where the window contains the last 60 CO concentration readings] and obtains each monitored value [Col. 10 lines 19-42: 60 CO concentration readings] corresponding thereto performing a calculating operation [Col. 10 lines 19-42:  Integration occurs in a 90 minute sliding window], wherein a plurality of the monitoring time intervals are a time unit  (90 minute time interval)[Col. 10 lines 19-42:  Integration occurs in a 90 minute sliding window, where the window contains the last 60 CO concentration readings. Readings older than 90 minutes are subtracted from the sum of the last 60 concentration values, and the newly read concentration value is added to the sum of the last 60 concentration values] monitors values during the time unit [Col. 10 lines 19-42:  If CO levels that are above the lower calibration limit are encountered, microprocessor IC1 will calculate the exposure level and maintain a total exposure record over the last 60 CO concentration readings… An audible alarm by speaker S1 occurs when the sum of the last 60 CO concentration level readings exceeds a predetermined sum which approximates a 10% COHb level in a theoretical person's blood who had been breathing a predetermined concentration of CO over a predetermined amount of time] are added up to obtain an exposure value by the microprocessor (Fig. 1: microprocessor 10) [Col. 5 lines 23-50:  A sum is taken over the concentration levels in the concentration memory array. The sum over the array corresponds to a gas exposure over a period of time. If the sum of the concentration level memory array is indicative of an imminent toxic concentration of the identified gas, both an audible alarm and a visual indicator will be exhibited by the inventive gas detection system. The measured and stored level of concentration of the identified gas is visually displayed, preferable using a three-color LED, where red and green sequential color patterns are indicative of the detected concentration level of the identified gas]; and (d) performing a comparing and warning operation, wherein  the compared with an exposure threshold value by the microprocessor (Fig. 1: microprocessor 10) [Col. 10 lines 19-42:  An audible alarm by speaker S1 occurs when the sum of the last 60 CO concentration level readings exceeds a predetermined sum which approximates a 10% COHb level in a theoretical person's blood who had been breathing a predetermined concentration of CO over a predetermined amount of time], wherein if the exposure[Col. 10 lines 30-42:   Visual display LED2 performs the function of a display means. As intended herein, the display means may be any device which enables the operating personnel to observe the concentration levels and exposure values calculated by the microprocessor. Thus, the display means may be a device such as a cathode ray tube, an LCD display, a chart recorder, or any other device performing a similar function. In the preferred mode, the display means is a low cost three color LED, such as that depicted by LED2 in FIG. 2A], thereby providing a user with a protective measure to the user [Col. 3 lines 15-22:   Gas detectors systems whose purpose is to protect against human hazards have their goal to keep the level of CO that is inhaled by human to a safe amount. Inhaled CO becomes COHb in the blood of an inhaling human. COHb in the blood is a function of both CO concentration and inhaling over time].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Consadori’s method of processing VOC exposures to determine an exposure threshold and notify a user of the exposure and use the microprocessor and programming with Locke’s VOC detections because summing up the exposures improves the accuracy in obtaining a monitored hazardous exposure threshold level by providing values of sustained exposure over transient exposures [Consadori Col. 3 lines 15-30].
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Chen and Consadori and in further view of Lloyd (US 20160202224; “Lloyd”).

Claim 8.   Dependent on the VOC detecting and warning method according to; claim 1. Locke further discloses the transmission module (70) is wired [0093:  Generally, the disc pump system 100 may utilize a communications interface that comprises RF transceiver 70, infrared, or other wired or wireless signals to communicate with one or more external devices].
Locke does not explicitly disclose:
the wired transmission module is at least one selected from the group consisting of a USB transmission module, a mini-USB transmission module and a micro-USB transmission module.

Lloyd teaches an air sensor with a flow control systems (Fig. 1).  Lloyd further teaches a wired communication module (Fig. 1: 120 Sensor Processing Unit) and the wired transmission module (120) is a USB transmission module [0031 an SPU 120, application (or host) processor 112, application (or host) memory 114, and may comprise one or more sensors, such as external sensor(s) 116. The application processor 112 may, for example, be configured to perform the various computations and operations involved with the general function of the device 100 (e.g., running applications, performing operating system functions, performing power management functionality, controlling user interface functionality for the device 100, etc.). The application processor 112 may, for example, be coupled to SPU 120 through a communication interface 118, which may be any suitable bus or interface, such as a peripheral component interconnect express (PCIe) bus, a universal serial bus (USB)].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lloyd’s wired USB connection between a processor and display as a communication connection between, Locke’s computing device and display because a hard wire connection improves reliable and secure transmission of data in environments with large signal interference [Lloyd 0030].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856